DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of (1) The cell invasion/metastasis pathway as the biological pathway, (2) Y-box binding protein 1 (YB1) SEQ ID 36, vimentin SEQ ID 40, metastasis, associated 1 (MTA1) SEQ ID 97, and CD44 SEQ ID 123 as the combination of genes, (3) A chemotherapeutic agent, which targets an oncogenic pathway, as the inhibitor,  (4) Regarding claim 131, the genes and SEQ IDs set forth in (2) above, and (5) Lung cancer as the type of cancer. in the reply filed on 5/14/2021 is acknowledged.
Claims 123-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.
Priority
The instant application was filed 10/12/2018 is a continuation of 14175736, filed 02/07/2014 ,and claims priority from provisional application 61762115, filed 02/07/2013.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
The information disclosure statement (IDS) submitted on 1/9/2019 is being considered by the examiner.
Drawings
The specification teaches figures 5, 7, 16, 23, and 25 have elements in color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: 
The specification in figure 4 recites, “SEQ ID NO.”  however, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence .
Appropriate correction is required.
Improper Markush Group
Claims 120-122, 125-140 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.

 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection any one or more genes of one or more pathways.  Each gene and thus pathway component that could be detected is itself located in a separate region of the genome and has its own structure and function.  The nature of genes/pathways is that they are differences within a population and different cells or tissues.  Each gene/pathway component  has a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular gene/pathway component  relative to another gene/pathway component  .  The gene/pathway component  recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location in a genome.  The only structural similarity present is that all detected gene/pathway component are part of nucleic acid molecules.  The fact that the gene/pathway component  comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 120-122, 125-134, 136-140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to, “A method of treating a subject having a cancer, the method comprising: administering an effective amount of a therapeutic agent to a subject that has been selected as having a sample comprising a first translational profile comprising translational levels of one or more genes that is at least as high as translational levels of the one or more genes in a second translational profile from a control sample, wherein the first and second translational profiles are determined by ribosomal profiling and comprise translational levels for one or more genes of a biological pathway selected from the group consisting of a protein synthesis pathway, a cell invasion/metastasis pathway, a cellular metabolism pathway, a cell division pathway, an apoptosis pathway, a signal transduction pathway, a cellular transport pathway, a post-translational protein modification pathway, a DNA repair pathway, and a DNA methylation pathway, and wherein the control sample is from a known responder to the therapeutic agent prior to administration of the therapeutic agent to the known responder; thereby treating the cancer in the subject.” 

	Thus the claims encompass an enormous genus of genes that can be considered by any standard to be a part of any a biological pathway selected from the group consisting of a protein synthesis pathway, a cell invasion/metastasis pathway, a cellular metabolism pathway, a cell division pathway, an apoptosis pathway, a signal transduction pathway, a cellular transport pathway, a post-translational protein modification pathway, a DNA repair pathway, and a DNA methylation pathway in any species.
	The specification teaches, “[0096] A "biological sample" includes blood and blood fractions or products (e.g., serum,   plasma, platelets, red blood cells, and the like); sputum or saliva; kidney, lung, liver, heart, brain,  nervous tissue, thyroid, eye, skeletal muscle, cartilage, or bone tissue; cultured cells, e.g.,  primary cultures, explants, and transformed cells, stem cells, stool, urine, etc. Such biological  samples also include sections of tissues such as biopsy and autopsy samples, and frozen sections taken for histologic purposes. A biological sample is typically obtained from a "subject," i.e., a15 eukaryotic organism, most preferably a mammal such as a primate, e.g., chimpanzee or human;  cow; dog; cat; a rodent, e.g., guinea pig, rat, or mouse; rabbit; or a bird; reptile; 
The teachings of the specification in example 1 is limited to use of human  PC3 cell lines treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 2 is limited to use of human  PC3 cell lines treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 3 is limited to use of human  prostate cancer cell lines with an inducible dominant negative 4EBP1 dominant negative treated with a mTOR ATP site inhibitor. 
The teachings of the specification in example 4 is limited to use of transgenic mice with a mTOR ATP site inhibitor. 
The teachings of the specification in example 5 is limited to use of transgenic mice with a mTOR ATP site inhibitor and a rapalog. 
The teachings of the specification in example 6 is limited to use of transgenic mice or cell lines and provide the methods.
While the claims encompass ribosomal profiling of any sample from any species the teachings of the specification are limited to PC3 cell lines after cycloheximide treatment (0228).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable. May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
The specification does not treat any humans with any therapeutic agent and continuing or starting to administer treatment based on the translational profile.

The specification only provides for polysome analysis in cell lines (0242).
Thus while the claims encompass an enormous number of species of subjects, the teachings of the specification are limited to humans and transgenic mice.
The teachings of the specification are limited to prostate cancer and thus does not provide adequate written description for any cancer as different cancers have different molecular etiologies. 
Thus the claims lack adequate written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 120-122, 125-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites, “a subject that has been selected as having.”  It is unclear how the artisan practicing the administering step would know if the subject has the translational profile of the claim or another translational profile as the specification and prior art provide no evidence of outward signs of the translational profile, the claims provide no active step of testing or determining translational profile . Thus the artisan treating a subject with an effective amount of a therapeutic agent would not know if he is 
	Claims 121-122, 125-140 are rejected as they depend from claim 120.
	Claim 123 refers to tables. MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 120, 122, 125-132, 136-140 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvera (Nature reviews Cancer (2010 ) volume 10, pages 254-266),Heintz (US 2011/0071049)

Silvera teaches, “More than 100 years ago it was noted that highly transformed cells have enlarged nucleoli1 , which are now known to be sites of ribosomal RNA synthesis and ribosome assembly. A link was established between increased size and function of nucleoli and increased transformation, providing a diagnostic tool to  determine a pathological index for cancer malignancy2 . Increased cancer cell proliferation was also shown to require increased rates of protein synthesis3 , coupled with increased ribosome number4 . This early evidence suggested that global protein synthesis rates have a key role in the control of cell growth, governing cell size and the ability of tumour cells to proliferate. Recent research has established a more direct role for ribosome proteins in tumorigenesis. Notably, using the Eμ-Myc lymphomagenesis mouse model, the oncogenic activity of MYC was found to include the alteration of translation of specific mRNAs, and this was impaired by reducing the abundance of ribosomal proteins L24 and L38 (Ref. 5) (BOX 1)” (254, 1st column). Silvera teaches, “Targeting specific translation factors that are altered in expression or activity in human cancers, and the specialized mRNA translation elements used preferentially in tumours, offers great promise for the development of a new generation of cancer therapeutics.”(225, at a glance).  Silvera teaches the mTOr pathway was a known target of cancer therapies and regulates protein synthesis (box, 262).
While Silvera identifies the role of protein synthesis regulation in cancer and the role of targeting protein synthesis pathways, Silvera does not specifically teach the use of translation profiling. 
However,  Heintz discloses a method of determining translational profile of a plurality of genes in a subject or cell comprising: (i) determining a first translational profile in an untreated subject; and (ii) determining a second translational profile from a treated subject; and comparing the first and second translational profiles. See, Heintz, [0187]-[0192]. Heintz discloses determining the effect of the drug on the cell, thus, validating the effect of the drug on target. [0196]-[0204], Heintz further discloses comparing the phenotype of the treated and untreated subject in addition to the translational profiles to identify or validate effect of an agent on target. See, id. at [0197], A plurality of genes is the same as a gene signature.
 Heintz discloses tumor cells, cancers cells or leukemia. [0140].
Heintz discloses treating the disorder using comparison of translational profiles. See, [0008] and [0203], for example.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior at the time the invention was made to examine translation profiles in cancer before and after treatment with inhibitors of the protein synthesis pathways to determine if expression of translation profile prior to treatment is higher for cancer involved genes such as protein synthesis pathway   The artisan would be motivated to determine if the inhibitors of protein synthesis was affecting the cancer cells and thus have an effect in 
Regarding claims 125, Heintz discloses less than a 40% genes are not detectable. See, [0007]. Heintz further discloses selecting genes with fold change greater than 1.5. See, [0333], FIG. 3 and related texts.
With regards to claims 127-130, Silvera teaches, “Although mTOR inhibition by rapamycin induces cell cycle arrest, inhibition of cap dependent mRNA translation is an important component of its mechanism of action108. In fact, direct mTOR competitive inhibitors such as WYE-132, PP242 and Torin1 more effectively inhibit mTOR, activate 4E-BPs and consequently impair eIF4E- and eIF4F-dependent protein synthesis than rapamycin does. Compared with rapamycin, each of these agents more effectively inhibits tumour cell proliferation.”(page 263, 2nd column, 1st full paragraph).
Regarding claim 131, 132, Silvera teaches eIF4b (figure 1, page 257, 1st column). 
Regarding claim 136-137, Heintz disclose genome-wide comparisons. See, [0007], [0302], for example.
Regarding claims 138-139, Silvera teaches lung cancer (bottom, 2nd column 255-256, bottom 1st column, 256.
Regarding claim 140, Heintz discloses treating the disorder using comparison of translational profiles. See, [0008] and [0203], for example.
Claims 121-122, 133-134 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvera (Nature reviews Cancer (2010 ) volume 10, pages 254- as applied to claim 120, 122, 125-132, 136-140  above, and further in view of Lehrer (US 20100130527).
The teachings of the Silvera and Heintz are set forth above.
Silvera and Heintz while suggesting the use of genome wide translational profiling does not specifically teach any of SEQ ID NO 1-144..
However, Lehrer teaches, “Methods to formulate treatments for individual cancer patients by assessing genomic and/or phenotypic differences between cancer and normal tissues and integrating the results to identify dysfunctional pathways are described. “ (abstract).    Lehrer teaches, “[0004] Studies have been done, however, with respect to tumor types in pools of many patient samples derived from a given organ or of cancers of a particular type to identify, in general, which metabolic or signal transduction/biological pathways are dysregulated in tumors of various types and which genes are over-expressed- or under-expressed.”
Lehrer teaches YBX1 (YB1), CD44, MTA1, and VIM are implicated in cancers (tables 1 and 3).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made the examination of whole genome translational profiling in cancer cells would encompass YBX1 (YB1), CD44, MTA1, and VIM.  The artisan would be motivated to examine the expression of the translation profile of genes implicated in cancer to determine if treatment with inhibitors of translation or elongation affect the specific genes implicated in cancer and determine mechanism of  therapy.  The artisan would have a reasonable expectation of success as the artisan is merely .
Claims 135 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvera (Nature reviews Cancer (2010 ) volume 10, pages 254-266),Heintz (US 2011/0071049) as applied to claim 120, 122, 125-132, 136-140  above, and further in view of GenBank Accession NM001417.4 (Homo sapiens eukaryotic translation initiation factor 4B (EIF4B), mRNA - Nucleotide - NCBI (nih.gov), Oct 23, 2011), .
The teachings of the Silvera and Heintz are set forth above.
Silvera and Heintz while suggesting the use of genome wide translational profiling and implicating role of eiF4B does not specifically teach one of genes from SEQ ID NO 1 to 144. 
However, GenBank Accession NM001417.4 teaches a sequence that has 100% identity with SEQ ID NO 37.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect SEQ ID NO 37 in the method of Silvera and Heintz.  The artisan would be motivated do detect the sequence of eIF4b as Silvera specifically implicates eIF4b role in translational control in cancer.  The artisan would have a reasonable expectation of success as the artisan is merely detecting the known sequence of a known gene in translation profiling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 120-122, 125-140 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 154-159, 163-173 of copending Application No. 16/160820. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to use of translational profiling to administer a drug (or continuing administering a drug) in view of differences after drug treatment (claim 120, 126).
The claims of ‘820 are drawn to validating a drug by ribosome profiling (translation profiling) before and after treatment with a drug  and administering the validated  drug.
Thus it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was at the time the invention was made the claims of ‘820 are co-extensive in scope with those of the instant claims.  The artisan would be motivated to determine if the drug has an effect on translation.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to examine the effects of known compounds.
Summary
		No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634